Citation Nr: 0622496	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to an initial compensable rating for cervical 
spine disability.

4.  Entitlement to an initial compensable rating for heart 
disability diagnosed as Wolff-Parkinson White disease. 

5.  Entitlement to an initial compensable rating for right 
shoulder disability.

6.  Entitlement to an initial compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to July 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that in pertinent part 
granted service connection for cervical spine disability, 
heart disability, right shoulder disability and hemorrhoids 
and denied service connection for low back disability and 
right knee disability.  A videoconference hearing was held on 
these issues before the undersigned in March 2005; a 
transcript of this hearing is of record. 

The evidence of record, including the March 2005 hearing 
transcript, notes that the veteran raised the issue of 
entitlement to an increased rating for hypertension.  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  No action is required of 
the veteran until he is notified. 




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  In addition, the VCAA and the 
regulations implementing it provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

With regard to the issues of entitlement to initial 
compensable ratings for cervical spine disability, heart 
disability, right shoulder disability and hemorrhoids, there 
is nothing in the record that satisfies the notification 
requirements of the VCAA and the implementing regulations.

Furthermore, with regard to all the issues on appeal, the 
veteran has not been provided the required notice as outlined 
by the Court of Appeals for Veteran's Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)  (The 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.)  

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims. 

Regarding the veteran's claims for service connection for low 
back disability and right knee disability, service medical 
records reveal problems with thoracic spine pain and 
chondromolacia patella of the right knee.  Also a September 
2003 VA X-ray report shows degenerative joint disease at L4-5 
and L5-S1 and the veteran indicated at his March 2005 Board 
hearing that he continued to have problems with his right 
knee.  The last VA examination of the veteran's low back and 
knee took place in January 2002, while the veteran was still 
in service.  The examiner did not indicate whether he 
reviewed the claims file, did not provide any specific 
diagnostic assessments and did not explicitly indicate that 
no back or knee disability was found.  Given the veteran's 
history of injury in service, the documentation of subsequent 
low back disability and his complaints of current right knee 
disability, the Board finds that a new VA examination is 
necessary to determine whether any current disability of the 
low back or right knee is related to service.

Regarding the veteran's service-connected right shoulder 
disability, cervical spine disability and hemorrhoids, the 
veteran essentially alleged at his March 2005 hearing that 
these disabilities had increased in severity since the last 
VA examination (again, in January 2002).  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Furthermore, the 
Board notes that during the pendency of the veteran's appeal, 
the diagnostic criteria for evaluating diseases and injuries 
of the spine were revised, effective September 23, 2002 (see 
67 Fed. Reg. 54,345-49 (August 22, 2002)) and again, 
effective September 26, 2003 (see 68 Fed. Reg. 51,454 (August 
27, 2003)).  Additional development of the medical evidence 
is required as a result of the changes in the rating 
criteria.  Specifically, an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994). Also, as the veteran has not received 
notice of the revised criteria for rating disabilities of the 
spine that became effective in September 2003, such notice 
should be provided.  

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the issues on appeal, 
the RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include notification that he 
should submit any pertinent evidence in 
his possession.  

The RO should also provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The notice should also advise the veteran 
of the revised criteria for rating 
disabilities of the spine that became 
effective in September 2002 and September 
2003.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
advise him and his representative and ask 
them to submit the outstanding evidence. 

3.  Thereafter, the RO should then 
arrange for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
the veteran's low back and right knee 
disabilities and to ascertain the current 
severity of the veteran's cervical spine 
and right shoulder disabilities.  The 
veteran's claims folder, including the 
complete service medical records, must be 
reviewed by the examiner and a copy of 
the rating criteria for rating the 
disabilities in question (including both 
the old and new criteria for rating 
disabilities of the spine) must be 
provided to the examiner in conjunction 
with the examination.  All indicated 
studies (specifically including range of 
motion testing) should be performed.  

a. Regarding the right knee and low back 
claims, the examiner should provide 
opinions regarding whether it is at least 
as likely as not that any current low 
back disability is related to service and 
whether any current right knee disability 
is related to service.  

b. Regarding the right shoulder claim, 
all symptomatology due to the service-
connected right shoulder disability 
should be described.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  Tests of 
joint movement against varying resistance 
should be  performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

c. Regarding the cervical spine claim, 
the examiner should describe the current 
state of the veteran's cervical spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should undertake range of motion studies 
of the cervical spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state.  

The examiner should quantify the number 
of weeks of incapacitating episodes (a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.  The examiner 
should specifically identify any 
objective neurological abnormalities due 
to the service-connected cervical spine 
disability, including, but not limited 
to, muscle spasm, absent ankle jerk, and 
bowel and bladder involvement.  If 
neurological involvement is identified, 
the examiner should state whether the 
veteran's service connected cervical 
spine disability is productive of 
moderate intervertebral disc syndrome 
with recurring attacks, severe 
intervertebral disc syndrome with 
recurring attacks and intermittent 
relief, or pronounced intervertebral disc 
syndrome with little intermittent relief.  
The examiner should also identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete, and, if incomplete, whether 
the degree of incomplete paralysis is 
moderate, moderately severe, or severe.  

d. With regard to all the aforementioned 
disabilities, the examiner should also 
provide an opinion concerning the impact 
of each disability on the veteran's 
ability to work, to include whether it 
renders the veteran unemployable.   

e. The examiner must provide the 
supporting rationale for all opinions 
expressed.  

4.  The RO should also arrange for the 
veteran to be examined by a physician 
with the appropriate expertise to 
determine the current severity of his 
service-connected hemorrhoids.  His 
claims file and a copy of the criteria 
for rating hemorrhoid disability must be 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  

The severity of the veteran's hemorrhoids 
should be described in detail; that is, 
whether they are severe, causing 
persistent bleeding and with secondary 
anemia, or with fissures, or are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences; or result in moderate or 
mild impairment.  The examiner's report 
should provide all current complaints, 
symptoms, clinical findings, 
manifestations, and diagnoses referable 
to hemorrhoids.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's hemorrhoids on his ability to 
work.  

The examiner should describe findings in 
detail, and should explain the rationale 
for any opinions given.

5.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  

6.  The case should then be returned to 
the Board for further appellate review, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

